Citation Nr: 1443246	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of compensation benefits in the amount of $83,508.63, to include whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from December 1988 to May 1992 and from December 1992 to March 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the RO in Waco, Texas.   


FINDINGS OF FACT

1.  The Veteran has not challenged the amount of the debt, which has been calculated in the amount of $83,508.63.  

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment; however, the Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to his acceptance of VA benefits exceeding the 10 percent rate while incarcerated as a felon.  

3.  The recovery of the overpayment of VA compensation benefits would not result in an undue financial hardship and it does not tend to defeat the purpose for which the benefits were intended.  

4.  A failure of the Veteran to make restitution would result in unjust enrichment to the Veteran because he received monetary benefits to which he knew or should have known he was not entitled and there is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $83,508.63 was properly created, and the criteria for a waiver of recovery of the overpayment have not been met.  38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Board find that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $83,508.63, but rather, has alleged that he should receive a waiver of the overpayment due to financial hardship.  In the May 2012 letter notifying the Veteran of the reduction in benefits due to his status as an incarcerated felon, the Veteran was provided notice of the provisions of 38 U.S.C.A. § 5313.  In the June 2012 decision by the COWC denying the Veteran's request for a waiver, the Veteran was provided notice of the provisions of 38 C.F.R. § 3.365.  Further, in the June 2012 decision by the COWC, it was determined that the debt was properly created based on the Veteran's failure to report his incarceration.  Therefore, the Board finds that the Veteran is not prejudiced by the Board considering the limited question of whether the debt is validly created.  Bernard v. Brown, 4 Vet. App. 384 (1993).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  38 C.F.R. § 1.956(a) (2013). 

A Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent, the rate of compensation payable under 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2013).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is precluded, and further analysis is not warranted.  38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).  Bad faith is unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if that conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b) (2013).  

After it has been determined that the debt is valid and that fraud, misrepresentation and bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2013).  

Consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor, whether actions of the debtors contribute to the creation of the debt; (2) Balancing of faults, weighing fault of the debtor against the fault of VA; (3) Undue Hardship, whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, whether failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965 (2013). 



With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim  , the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
 
In a March 2012 report of incarceration, it was noted that the Veteran was convicted of a felony in August 2009 and had been incarcerated since September 2, 2009.  In a March 2012 letter, the RO informed the Veteran that they had received information that he had been incarcerated following a felony conviction.  He was notified that a reduction of his benefits payment was required by 38 C.F.R. § 3.365 following the 61st day of his incarceration to the lesser of either the amount payable for a disability rated as 10 percent, if the combined disability rating was 20 percent or more; or, an amount equal to one-half of the 10 percent rate, if the combined rating was 10 percent.  Thus, the law required his compensation to be reduced to $123 per month from November 2, 2009, and to $127 per month from December 1, 2011.  He had 60 days to submit additional evidence showing that the reduction should not be made.

In a May 2012 letter, the Veteran was notified that the reduction in his benefits payment had been made in accordance with the March 2012 notification letter and that the reduction had resulted in an overpayment of benefits.  In a May 2012 letter from the Debt Management Center (DMC), the Veteran was notified that an overpayment in the amount of $83,508.63 was established and that the amount would be recouped from his benefits, the withholding of which was set to begin in August 2012.  

The Veteran has asserted that he should be granted a waiver of overpayment as he was never informed of his duty to report a felony conviction or incarceration to VA.  In the alternative, the Veteran has requested a waiver of overpayment as repaying the overpayment debt would result in financial hardship.  

As the overpayment has been deemed valid and correctly calculated, the Board must first determine whether waiver is precluded by fraud, misrepresentation, or bad faith in creation of the overpayment.  The Board finds no evidence to support any of those preclusions.  The Veteran was incarcerated, and while he should have informed VA of his status, the Board finds that the failure to do so was not an action of fraud, misrepresentation, or bad faith.  

The remaining question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 554 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment.

In an October 2008 letter notifying the Veteran he had been granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities, the Veteran received an attachment of VA Form 21-8764 in which he was notified that he must report any condition affecting his right to continued payments, to include incarceration for a felony in excess of 60 days.  That letter was sent less than one year prior to the Veteran's conviction and incarceration for a felony.  

The Veteran did not send appropriate notice to VA upon his incarceration in September 2009.  Therefore, VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to do so.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation, whether or not he had actual notice, he knew or should have known that he was prohibited from receiving full payments while incarcerated.  Therefore, he is solely at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  Thus, there is no fault on the part of VA which may outweigh the fault on the part of the Veteran in the creation of the debt.  

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Veteran has asserted that because of the large debt amount, repayment of the debt would cause severe financial hardship for his family and probably result in eviction and irreparable harm.  

In June 2012, the Veteran submitted a Financial Status Report in which he reported that he had no income other than VA compensation of $123 per month.  He listed monthly expenses in the amount of $1500.  At that time, he indicated that he would be able to pay $500 per month toward his debt.  However, the Veteran also reported that he had $80,000 cash in his bank account.  There are letters from the attorney for the Veteran's bank of record indicating that he has $80,000 cash in his bank account.  While repayment of the debt may cause some financial hardship, because of the large sum of cash that the Veteran has in his bank account, the Board cannot conclude that recovery of the overpayment will cause undue financial hardship for his family.  

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment does not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.  Congress has therefore determined that an incarcerated Veteran is entitled to no more than benefits at the 10 percent rate.  Thus, the benefits in excess of the 10 percent rate do not have an intended purposes as they are not an authorized payment of benefits.  Any benefits that the Veteran will not receive as the overpayment is recovered will not have their purpose defeated as the Veteran is incarcerated and his needs are satisfied.

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  Therefore, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.  

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would therefore unjustly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran or his family of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The Veteran's debt of $83,508.63 is valid and a waiver of recovery of that debt is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


